FILED
                            NOT FOR PUBLICATION                             MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50099

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00918-DDP

  v.
                                                 MEMORANDUM *
ISMAEL HERNANDEZ PERALES, a.k.a.
Ismael Hernandez Morales,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Ismael Hernandez Perales appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez

Perales’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Hernandez

Perales the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Hernandez Perales waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Hernandez Perales’s plea or the criminal history category calculated

by the court. We therefore affirm as to those issues. We dismiss the remainder of

the appeal in light of the valid appeal waiver. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     12-50099